Citation Nr: 1809239	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2014 rating decision in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 10 percent for acne vulgaris and for service connection for depression.  In August 2015, the Veteran filed a notice of disagreement (NOD) with these denials.  In May 2016, the RO issued a statement of the case (SOC) as to the acne claim, only, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2016.

In a September 2016 rating decision, the RO granted the Veteran's claim for service connection for major depressive disorder (previously characterized as depression).  This action resolved the service connection claim, and the Veteran has not appealed the assigned rating or effective.

In June 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In August 2017, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a December 2017 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At no time pertinent to the August 2013 claim for increase has the Veteran's service-connected acne been shown to be deep (deep inflamed nodules and pus-filled cysts) and affecting 40 percent or more of the face and neck, or to cause scarring or disfigurement of the head, face or neck.

3.  At all times pertinent to the current claim, the applicable schedular criteria have been adequate to evaluate the Veteran's service-connected acne; and no claim of unemployability due solely to this disability  has been raised in connection with the current claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected acne are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7899-7828 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman, 19 Vet. App. at 489; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, an April 2014 letter provided such notice with regard to the Veteran's increased rating claim herein decided.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The September 2014 rating decision reflects the initial adjudication of the increased rating claim herein decided after the issuance of the April 2014 letter.  Although only a post-rating communication, specifically ,the May 2016 SOC, set forth the specific criteria for higher ratings for acne,.  Any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the December 2017 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing, as well as the written statements provided by the Veteran.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

As for the June 2017 Board hearing, the  Veteran was provided the opportunity to orally set forth his contentions  before the undersigned VLJ.  During the hearing, the undersigned identified the issue on appeal and elicited testimony from the Veteran regarding the nature and severity of his service-connected acne.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was harmless, as the Board subsequently sought further development of the claim in a an August 2017 remand, as a result of which additional evidence was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

In the  August 2017 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, to request any additional information from the Veteran regarding outstanding private (non-VA) records, and to provide the Veteran with a VA examination for evaluation of his service-connected skin disability (particularly during the summer months, to the extent possible).  In response, updated VA treatment records were obtained.  In August 2017, the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) records; however, no additional sources of outstanding, relevant evidence has been identified.  Moreover, the Veteran was afforded a VA contracted skin examination in August 2017, and, thereafter, the claim was reeadjudicated on the basis of the additional evidence received. Accordingly, the Board finds that the AOJ has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that staged rating-assignment of different ratings for distinct periods of time-may be warranted.

In this case, the Veteran generally contends that an increased rating is warranted for his service-connected acne.  His acne is currently assigned a 10 percent rating under 38 C.F.R. § 4.118, DCs 7899-7828.  Generally, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the disability, and it must be rated by analogy.  38 C.F.R. § 4.20 (2017).  The Board notes, however, that as DC 7828 is specifically for evaluation of  acne, the use of hyphenated diagnostic codes is unnecessary.

Under DC 7828, a 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A maximum 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Also, acne can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.

Turning to the relevant evidence of record, pertinent to the current claim for increase, the Veteran underwent a VA contracted skin examination in May 2014.  The Veteran reported having frequent flare-ups of his acne, exacerbated by sunlight exposure.  The examiner confirmed a diagnosis of acne and found that the Veteran's acne was superficial (comedones, papules, pustules, superficial cysts) and affected less than 40 percent of the face and neck.  The examiner indicated that the Veteran's acne did not cause scarring or disfigurement of the head, face or neck.  The examiner also indicated that the Veteran did not have any systemic manifestations due to his acne (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner also indicated that the Veteran's acne did not impact his ability to work.  Additionally, the examiner noted that the Veteran had other dermatological conditions (contact dermatitis, solar lentigo, actinic keratosis, eczematous dermatitis, xerosis, and basal cell carcinoma), and that these conditions were less likely than not related to his service-connected acne.

In his August 2015 NOD, the Veteran stated that he suffered daily from constant itching and pain over 70 to 80 percent of his body.

In May 2016, the Veteran underwent another VA contracted skin examination.  The examiner confirmed a diagnosis of acne and found that the Veteran's acne was superficial (comedones, papules, pustules, superficial cysts), affected 40 percent or more of the face and neck, and affected body areas other than the face and neck (chest and back).  The examiner also found that the Veteran's acne did not cause scarring or disfigurement of the head, face or neck.  The examiner also found that the Veteran did not have any systemic manifestations due to his acne (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner noted that the Veteran had been treated with topical corticosteroids constantly/near-constantly in the past 12 months for his acne.  The examiner also noted that the Veteran's acne affected five percent to less than 20 percent of the total body area, and less than five percent of the exposed body area.  The examiner also found that the Veteran's acne did not impact his ability to work.

In January 2017, during a VA clinic visit, the VA physician noted that there were some acneiform lesions on the Veteran's face.  In June 2017, during another VA clinic visit, the Veteran reported that his acne would come and go on the back, chest and arm, and that it was bothersome to him.  

During the June 2017 Board hearing, the Veteran's representative indicated that the Veteran's acne covered 25 percent or below of his total body, and that the Veteran was always itchy because of his acne.  Also, the Veteran indicated that his acne was worse when it was hot, to include during the summer months.  The Veteran's representative indicated that the Veteran had never been examined during a flare-up/period of exacerbation.

Based on statements made during the June 2017 Board hearing, the Board remanded the claim on appeal for another VA examination during the summer months (to the extent possible).  Accordingly, in August 2017, the Veteran underwent another VA contracted skin examination.  The examiner confirmed a diagnosis of acne, as well as other non-service-connected skin diseases, such as eczema with xerosis of the dorsal hands, folliculitis, actinic keratosis, and skin cancer.  The examiner noted that the Veteran had been treated with other topical medications (Clindamycine, Aquaphore) constantly/near-constantly in the past 12 months for some of his skin conditions, to include acne.  The examiner found that the Veteran's acne was deep (deep inflamed nodules and pus-filled cysts), affected less than 40 percent of the face and neck, and affected body areas other than the face and neck.  The examiner indicated that the Veteran's acne did not cause scarring or disfigurement of the head, face or neck.  The examiner also indicated that the Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner also indicated that the Veteran's acne did not impact his ability to work.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's acne at any time pertinent to the current claim on appeal.  Pertinent to the August 2013 claim for increase, the most probative evidence shows that the Veteran's acne has not been deep and affecting 40 percent or more of the face and neck.  Significantly, the August 2017 examiner found that the Veteran's acne was deep and affected body areas other than the face and neck, but that it only affected less than 40 percent of the face and neck.  This examination was done during the summer months when the Veteran reported that he experienced flare-ups/exacerbations.  Based on the prior VA contracted examinations conducted in the spring months, which only revealed that the Veteran's acne was superficial, the August 2017 VA examination findings appear consistent with a flare-up/period of exacerbation, as reported by the Veteran.  Moreover, there is no indication in the record that the Veteran's acne has caused scarring or disfigurement of the head, face or neck.  Notably, VA examination reports specifically indicated that the Veteran's acne did not cause scarring or disfigurement of the head, face or neck.

The Board acknowledges the Veteran's assertion that his acne covers more than 40 percent of his face and neck.  See July 2016 VA Form 9.  However, the Board finds that the Veteran's lay assertions made in support of his claim for an increased rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the his service-connected skin disability.  See 38 C.F.R. § 3.159(a)(1).  As discussed above, the medical evidence indicates that the Veteran's acne is consistent with the assigned 10 percent rating.  

The Board has also considered the applicability of alternative diagnostic codes for rating the Veteran's service-connected skin disability.  However, with regard to the skin, the Veteran is only service-connected for acne, a condition that is specifically listed in the Rating Schedule.  Therefore, rating by analogy to an alternative diagnostic code is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy").

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the appeal period, did the Veteran's acne reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2017). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected acne at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the Veteran's acne, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7828.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his acne.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's acne, and the Board need not proceed to consider whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for increase is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board observes that in a September 2017 rating decision, the RO denied the Veteran's claim for a TDIU due to all of his service-connected disabilities.  Although notified of the denial, the  Veteran did not initiate an appeal. Moreover, while the Veteran stated in his August 2017 application for TDIU (VA Form 21-8940) that he had not worked since June 1998, there is no evidence or allegation that his acne, alone, has actually or effectively rendered him unable to secure and follow substantially gainful employment at any pertinent point.  He even indicated that he was not working and/or was terminated from his last June 1998 job because of stress and anxiety (see Request for Employment Information (VA Form 21-4192) submitted by Veteran in August 2017).  Under these circumstances, the Board concludes that a claim for a TDIU due to service-connected acne has not been raised in conjunction with the instant claim for an increased rating and need not be addressed herein.

For the foregoing reasons, the Board finds there is no basis for staged rating of the disability under consideration, and that the  claim for a rating in excess of 10 percent for acne must be denied.  In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for acne vulgaris is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


